      Case: 4:20-cv-02440-JPC Doc #: 4 Filed: 07/29/21 1 of 4. PageID #: 27




                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

JOHNNY LOWERY,                             )    Case No. 4:20-cv-02440
                                           )
       Petitioner,                         )    Judge J. Philip Calabrese
                                           )
v.                                         )    Magistrate Judge
                                           )    William H. Baughman
UNITED STATES,                             )
                                           )
        Respondent.                        )
                                           )

                             OPINION AND ORDER

      Petitioner Johnny Lowery filed a petition for a writ of habeas corpus requesting

the Court to order the Federal Bureau of Prisons to expunge his prison disciplinary

record and credit him with 82 days of good conduct time. (ECF No. 1, PageID #9.)

Respondent moved to dismiss for lack of jurisdiction, arguing that Petitioner’s

disciplinary record was expunged after the filing of the petition and that all days of

good time credit were restored to Petitioner. (ECF No. 3, PageID #18.) Therefore,

according to Respondent, the Court lacks subject matter jurisdiction over the petition

because it is moot. (Id.) Petitioner did not respond to Respondent’s motion. For the

following reasons, the Court GRANTS Respondent’s motion and DISMISSES the

petition WITH PREJUDICE.

                     FACTUAL AND PROCCEDURAL BACKGROUND

      Petitioner is currently an inmate at the Federal Correctional Institution in

Lisbon, Ohio (“FCI Elkton”). (ECF No. 1, PageID #1.) In 2016, Mr. Lowery was

convicted of possession with intent to distribute oxycodone and conspiracy to commit


                                          1
      Case: 4:20-cv-02440-JPC Doc #: 4 Filed: 07/29/21 2 of 4. PageID #: 28




money laundering. (ECF No. 3, PageID #17.) He was sentenced to 109 months in

prison. (Id.)

      Through the prison mail system, Mr. Lowery submitted a petition for a writ of

habeas corpus on October 23, 2020. (ECF No. 1, PageID #10.) Mr. Lowery averred

that he was appealing the result of a disciplinary proceeding. (Id., PageID #3.)

According to Mr. Lowery, he was wrongly deprived of 82 days of credit for good

conduct. (Id.) Mr. Lowery also indicated that the disciplinary decision was issued in

August 2018. (Id.) Further, Mr. Lowery represented that he did not appeal the

decision, file a grievance, or seek any available administrative remedies because he

was never provided a copy of the disciplinary hearing report and was told that there

was no disciplinary hearing report for his particular matter. (Id., PageID #3–4.)

Without such a report, he claims he lost credit for good conduct arbitrarily and that

he was not allowed to appeal the decision through an administrative process. (Id.,

PageID #8.) For these reasons, Mr. Lowery requested habeas relief in the form of an

order that his relevant disciplinary record be expunged and the 82 days of good

conduct time be reinstated. (Id., PageID #9.)

      On February 25, 2021, the Court issued an order stating that it could not

determine from the face of the petition that Petitioner is not entitled to habeas relief.

(ECF No. 2, PageID #15.)       Also, the Court ordered Respondent to answer the

complaint. (Id.) Respondent did so on May 29, 2021. (ECF No. 3.) In its answer,

Respondent moves to dismiss the case with prejudice, arguing that the issue is moot.

(Id., PageID #20.) According to Respondent, FCI Elkton reviewed the issue and, on



                                           2
      Case: 4:20-cv-02440-JPC Doc #: 4 Filed: 07/29/21 3 of 4. PageID #: 29




March 3, 2021, expunged the disciplinary action from Mr. Lowery’s record and

reinstated his 82 days of good conduct time credit. (Id., PageID #18.) For this reason,

Respondent argues that there is no live case or controversy here. (Id., PageID #19.)

                                     ANALYSIS

      The Court can only adjudicate actual, ongoing cases or controversies. Lewis v.

Continental Bank Corp., 494 U.S. 472, 477 (1990) (citing Deakins v. Monaghan, 484

U.S. 193, 199 (1988)). “The parties must continue to have a ‘personal stake in the

outcome’ of the lawsuit,” and “it is not enough that a dispute was very much alive

when suit was filed.” Id. at 477–78 (citations omitted). Therefore, a case is moot

when “events occur during the pendency of a litigation which render the court unable

to grant the requested relief.” Carras v. Williams, 807 F.2d 1286, 1289 (6th Cir.

1986). Where the requested relief is no longer forthcoming through litigation, the

Court is unable to grant it. Id. Mootness implicates jurisdiction under Article III of

the United States Constitution, so the Court lacks jurisdiction where the case before

it is moot. Id. at 1289 n.5.

      To determine whether Petitioner’s claim is moot, the Court must determine

whether events have occurred that render the Court unable to grant the relief

Petitioner requested. According to Respondent, FCI Elkton reviewed Mr. Lowery’s

disputed disciplinary matter on March 3, 2021, expunging his record and reinstating

his good conduct time credit. (ECF No. 3, PageID #18.) Because Petitioner’s sole

ground for relief seeks the expungement of his disciplinary record and the restoration

of his good time credit, the Court is unable to grant Mr. Lowery’s request because

Petitioner already has everything requested in his petition. (ECF No. 1, PageID #9.)
                                          3
      Case: 4:20-cv-02440-JPC Doc #: 4 Filed: 07/29/21 4 of 4. PageID #: 30




Without any further requests for relief, Petitioner’s petition is moot, and the Court

lacks subject matter jurisdiction.   Therefore, the Court GRANTS Respondent’s

motion (ECF No. 3) and DISMISSES the Petition WITH PREJUDICE.

      SO ORDERED.

Dated: July 29, 2021




                                       J. Philip Calabrese
                                       United States District Judge
                                       Northern District of Ohio




                                         4
